Citation Nr: 0415095	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  00-07 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel





INTRODUCTION

The veteran had active military service from January 1945 to 
June 1946.  The veteran died in June 1997, and the appellant 
is his surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in June 1997; the June 1997 death 
certificate states that the immediate cause of death was 
cardiopulmonary arrest and the antecedent cause of death was 
acute myocardial infarction.  

2.  The medical evidence shows that cardiopulmonary arrest, 
acute myocardial infarction, abscess of the right arm, 
coronary insufficiency, and hypertension manifested for the 
first time many years after active service. 

3.  The medical evidence does not include a nexus opinion 
relating cardiopulmonary arrest, acute myocardial infarction, 
abscess of the right arm, coronary insufficiency, or 
hypertension to active service or the first year after 
service or to service-connected residuals of gunshot wounds 
to the right arm or service-connected residuals of a shrapnel 
wound to the right side of the face.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the appellant in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The appellant filed several lay statements with the RO.  She 
provided sworn testimony at a September 2000 regional office 
hearing, and her March 2003 statement withdrew her previous 
request for a hearing before the Board.  

The RO's June 1998 and February 2004 letters, February 2000 
statement of the case, and October 2000, February 2003, and 
October 2003 supplemental statements of the case informed the 
appellant of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The appellant was 
informed that it was her responsibility to identify health 
care providers with specificity, that it was her 
responsibility to provide the evidence in her possession that 
pertained to the claim, and that it still remained her 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support her claim.  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for the cause of the 
veteran's death

The appellant believes that she is entitled to service 
connection for the cause of the veteran's death because she 
believes that an abscess in the veteran's right arm in early 
June 1997 ultimately contributed to his death in late June 
1997.  

In order to establish service connection for the cause of the 
veteran's death, the appellant must show that a service-
connected disability was the principal or contributory cause 
of the veteran's death.  38 C.F.R. § 3.312(a).  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In order to constitute the 
contributory cause of death it must be shown that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
3.312(c)(1).  

Generally, to establish service connection for the cause of 
the veteran's death, the appellant must show that at least 
one of the principal or contributory causes of death was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

To establish direct service connection for the cause of the 
veteran's death, the appellant must show that a disability 
listed as a principal or contributory cause of death was a 
current disability at the time of the veteran's death, that 
the principal or contributory cause of death was diagnosed or 
treated in service, and that a medical professional linked 
the principal or contributory cause of death to active 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To establish presumptive service connection for chronic 
disease, the appellant must show that a principal or 
contributory cause of death was a current disability at the 
time of the veteran's death and that the principal or 
contributory cause of death manifested to a compensable 
degree within the presumptive period from the date of 
separation from service.  In this case, the presumptive 
period for a cardiovascular disorder or hypertension was the 
first year following service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. § 3.307(a)(3), 3.309(a).  

To establish secondary service connection, the appellant must 
show that a principal or contributory cause of death was a 
current disability at the time of the veteran's death and 
that a medical professional linked the principal or 
contributory cause of death to a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

Certainly, the appellant has shown that cardiopulmonary 
arrest and acute myocardial infarction, which were the only 
two causes of death listed on the June 1997 death 
certificate, were current disabilities at the time of the 
veteran's death.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The June 1997 death certificate states that the 
immediate cause of death was cardiopulmonary arrest and the 
antecedent cause of death was acute myocardial infarction.  

In addition, the appellant has shown that an abscess of the 
right arm, coronary insufficiency, and hypertension were 
current disabilities at the time of the veteran's death.  See 
Brammer, 3 Vet. App. at 225.  At a June 1997 private clinic 
visit, just thirteen days before the veteran's death, the 
diagnoses included an abscess of the right arm, coronary 
insufficiency, and hypertension.  A December 2000 medical 
certification states that the physician who attended the 
veteran at the time of death failed to state that underlying 
diagnoses included an abscess of the arm and hypertension.  
Therefore, the appellant has shown that cardiopulmonary 
arrest, acute myocardial infarction, an abscess of the right 
arm, coronary insufficiency, and hypertension were current 
disabilities at the time of the veteran's death.  

Service connection is not in order because the medical 
evidence shows no diagnosis or treatment for cardiopulmonary 
arrest, acute myocardial infarction, an abscess of the right 
arm, coronary insufficiency, or hypertension in service or 
within the first year after service and includes no nexus 
opinion relating any of these disabilities to active service 
or the first year after service or to a service-connected 
disability.  The December 2000 medical certification stops 
short of stating that the abscess of the right arm or 
hypertension was a principal or contributory cause of death.  

Instead, the veteran's cardiovascular system and blood 
pressure were normal at a November 1945 examination.  The 
evidence shows that cardiac enlargement of undetermined 
etiology was first documented in a February 1969 VA chest x-
ray, over twenty years after service, and that the abscess of 
the right arm and hypertension were first documented in the 
June 1997 private clinic record, over fifty years after 
service.  The record includes no medical opinion stating that 
the abscess of the right arm was a residual of the service-
connected gunshot wounds of the right arm.  The appellant 
asserts that she noticed the abscess right after the veteran 
scratched his right arm while working with livestock in 1997.  

For all these reasons, the overwhelming weight of the 
evidence is against the claim, and entitlement to service 
connection for the cause of the veteran's death must be 
denied.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



